 Case 3:14-cv-02241-LAB-AGS Document 62 Filed 01/31/19 PageID.779 Page 1 of 4



 1   Alycia A. Degen (SBN 211350)
     adegen@sidley.com
 2   555 West Fifth Street, Suite 4000
     Los Angeles, California 90013
 3   Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
 4
     Kara L. McCall (Pro Hac Vice)
 5   kmccall@sidley.com
     Elizabeth M. Chiarello (Pro Hac Vice)
 6   echiarello@sidley.com
     SIDLEY AUSTIN LLP
 7   One South Dearborn
     Chicago, Illinois 60603
 8   Telephone: (312) 853-7000
     Facsimile: (312) 853-7036
 9
     Attorneys for Defendant Beiersdorf, Inc.
10

11                              UNITED STATES DISTRICT COURT
12                         SOUTHERN DISTRICT OF CALIFORNIA
13

14   ASHLEY FRANZ, On Behalf of                       )   Case No. 3:14-cv-02241-LAB-RBB
     Herself and All Others Similarly
15   Situated,                                        )   DEFENDANT’S NOTICE OF
                                                      )   MOTION AND MOTION TO
16                 Plaintiff,                         )   DISMISS PLAINTIFF’S SECOND
                                                          AMENDED COMPLAINT
17   vs.                                              )
                                                      )   JUDGE:    Hon. Larry Alan Burns
18                                                    )   DATE:     March 18, 2019
     BEIERSDORF, INC. a Delaware                          TIME:     11:30 a.m.
19   Corporation                                      )   PLACE:    Courtroom 14A
                                                      )
20                 Defendant.                         )   *Oral Argument Requested
                                                          DEMAND FOR JURY TRIAL
21                                                    )
                                                      )
22

23

24

25

26

27

28

                                                      1
           DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
 Case 3:14-cv-02241-LAB-AGS Document 62 Filed 01/31/19 PageID.780 Page 2 of 4



 1   TO PLAINTIFF AND HER ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on March 18, 2019 at 11:30 a.m., or as soon
 3   thereafter as counsel may be heard, in Courtroom 14A of the above-entitled court,
 4   located at 333 West Broadway, San Diego, California 92101, Defendant Beiersdorf,
 5   Inc. (“Beiersdorf”) will and hereby does move to dismiss the Second Amended
 6   Consolidated Complaint (“SAC”) [Dkt. 46] filed by Plaintiff Ashley Franz
 7   (“Plaintiff”) pursuant to Federal Rules of Civil Procedure 8 and 12(b)(6).
 8         The motion is made on the following grounds:
 9         (1)    Plaintiff’s SAC fails to allege facts to state a plausible claim for relief.
10   Plaintiff alleges that Defendant violated California’s Unfair Competition Law
11   (“UCL”), the Federal Food, Drug, and Cosmetic Act (“FDCA”), and California’s
12   Sherman Act by selling its NIVEA Skin Firming Hydration Body Lotion (the
13   “Lotion”) without an FDA-approved New Drug Application, because skin-firming
14   representations rendered the Lotion an unapproved drug. SAC ¶ 31. Plaintiff’s
15   allegations are contradicted by the language on the Lotion’s label, and she fails to
16   allege any facts – including from FDA guidance, case law, or otherwise – that would
17   move her claim from possible to plausible, as required under Ashcroft v. Iqbal, 129 S.
18   Ct. 1937 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). To the
19   contrary, the FDA warning letters and positions Plaintiff relies upon, as well as the
20   relevant case law, confirm that she does not and cannot state a plausible claim, and
21   her SAC should be dismissed with prejudice.
22         (2)    Pursuant to Judge Burns’ Standing Order in Civil Cases, § 4(f),
23   Defendant requests oral argument on this motion.
24

25

26

27

28

                                                     2
          DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
 Case 3:14-cv-02241-LAB-AGS Document 62 Filed 01/31/19 PageID.781 Page 3 of 4



 1         (3)    The motion is based on this notice of motion, the memorandum of
 2   points and authorities, the request for judicial notice filed concurrently with this
 3   motion, all other papers and pleadings on file, and the argument of counsel at the
 4   hearing of this motion.
 5
                                                SIDLEY AUSTIN LLP
 6   Dated: January 31, 2019
 7                                              By: /s/ Alycia Degen
                                                Alycia A. Degen (SBN 211350)
 8                                              adegen@sidley.com
                                                555 West Fifth Street, Suite 4000
 9                                              Los Angeles, California 90013
                                                (213) 896-6000 Tel
10                                              (213) 896-6600 Fax
11
                                                Kara L. McCall (Pro Hac Vice)
12                                              kmccall@sidley.com
                                                Elizabeth M. Chiarello (Pro Hac Vice)
13                                              echiarello@sidley.com
                                                SIDLEY AUSTIN LLP
14                                              One South Dearborn
                                                Chicago, Illinois 60603
15                                              Telephone: (312) 853-7000
                                                Facsimile: (312) 853-7036
16
                                                Attorneys for Defendant Beiersdorf, Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
          DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
 Case 3:14-cv-02241-LAB-AGS Document 62 Filed 01/31/19 PageID.782 Page 4 of 4



 1                  CERTIFICATE OF SERVICE VIA CM/ECF SYSTEM
 2          The undersigned certifies that on January 31, 2019, a true and correct copy of
     the following document was electronically filed and served on all counsel of record
 3   who are deemed to have consented to electronic service via the Court’s CM-ECF
     system:
 4
            DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
 5                PLAINTIFF’S SECOND AMENDED COMPLAINT
 6
           Pursuant to the CM/ECF system, registration as a CM/ECF user constitutes
 7   consent to electronic service through the Court’s transmission facilities. Any other
     counsel of record will be served by electronic mail and U.S. mail.
 8

 9
                                                  _/s/ Alycia Degen             ___
10                                                Alycia Degen
                                                  Counsel for Defendant Beiersdorf, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     239252543v.2                                      4
            DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
